Per Curiam.
This is a zoning ordinance case. Eelator asks a mandamus for a permit to build in disregard of the limitations imposed by the ordinance.
It appears that the town of West Orange has a board of adjustment, as contemplated by Pamph. L. 1926, p. 526, and that relator did not appeal to that board.
Following the decision in Chancellor Development Corp. v. Senior, 134 Atl. Rep. 337; 4 N. J. Mis. R. 633, mandamus at this stage will be refused and the rule to show cause will be discharged, with costs.
Other similar cases are Letz & Katz v. Ackerman, 5 N. J. Mis. R. 169; Burg v. Ackerman, Id. 96; Bilt-Wel Co. v. Crange, Id. 180; Paramount Realty Co. v. Schmitt, Id. 177.